SHARP, W., J.
Fisher appeals from the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) to correct an illegal sentence. He claims the trial court erred by not giving him credit against his prison sentence for time served while he was on community control. The trial court was correct. Fisher is not entitled to credit against his prison sentence for time previously spent on probation or community control. See Young v. State, 697 So.2d 75 (Fla.1997); Toomajan v. State, 785 So.2d 1275 (Fla. 5th DCA 2001).
We also reject Fisher’s argument here because it is similar to a prior motion he filed pursuant to Florida Rule of Criminal Procedure 3.800(a), in which he claimed he did not receive credit for time served on probation in this case. Thus, this motion is successive and improper, as well as without merit. We warn Fisher against filing additional successive and improper motions seeking collateral relief in this criminal case. Carlisle v. State, 849 So.2d 1146 *425(Fla. 5th DCA 2003); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995).
AFFIRMED.
PETERSON and PLEUS, JJ., concur.